Citation Nr: 1718520	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for gout of the right foot. 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss, initially claimed as left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from December 1962 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his July 2009 application for compensation, the Veteran, in part, applied for service connection benefits for gout of the bilateral feet, bilateral hearing loss, and lung cancer.  In the March 2010 rating decision, the Veteran was granted noncompensable left ear hearing loss and gout of the right foot.  He was denied right ear hearing loss, gout of the left foot, and asbestos related pleural disease (which was a recharacterization of the Veteran's claim for lung cancer).  In March 2011, the Veteran filed a notice of disagreement, that in part, challenged the initial ratings of his service connected left ear hearing loss and gout of the right foot, in addition to appealing the denials of right ear hearing loss and asbestos related pleural disease.  His claims were denied in a November 2012 statement of the case.  In January 2013, he filed a valid VA Form 9 and perfected appeals for increased initial ratings for left ear hearing loss and gout of the right foot, and service connection for right ear hearing loss and asbestos related pleural disease.  In April 2014 the Board granted the claim for right ear hearing loss, and remanded the case to the RO for further evidentiary development of his remaining claims.

In a June 2015 rating decision, the RO rated the Veteran's right ear hearing loss as noncompensable, effective July 17, 2009.  The Board notes that the March 2010 rating decision granting the Veteran's left ear hearing loss was also effective July 17, 2009.  As such, the Board has recharacterized the Veteran's claim for a higher initial rating for left ear hearing loss as one for bilateral hearing loss.  

A November 2015 supplemental statement of the case denied the Veteran's claims for an initial compensable rating for gout of the right foot and left ear hearing loss.  A November 2015 rating decision granted service-connection for his asbestos related pleural disease.  The Veteran did not appeal the rating decision granting service connection for asbestos related pleural disease within one year, and as such that decision is final.  Accordingly, the current issues before the Board are claims for higher initial ratings for bilateral hearing loss and gout of the right foot. 

The issue of entitlement to an initial compensable evaluation for gout of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the pendency of this appeal, the Veteran's service-connected bilateral hearing loss has manifested in no greater than Level III in the right and left ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

B. Higher Rating

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999). 

C. Rating Criteria for Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test. The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

II. Factual Background and Analysis

A February 2010 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The February 2010 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
45
55
LEFT
25
35
50
50
55

The Veteran's average puretone threshold for the right ear was 43.75 decibels with a word recognition score of 88 percent.  His average puretone threshold for the left ear was 47.5 decibels with a word recognition score of 88 percent.  

Applying 38 C.F.R. § 4.85, Table VI to the February 2010 VA audiology data: the Veteran's right ear hearing loss is a Level II impairment, and the left ear hearing loss is a Level II impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the February 2010 audiogram examination findings, a noncompensable rating is derived.

In the January 2013 VA Form 9, the Veteran claimed that he underwent two audiological tests for his left and right ears during the February 2010 VA examination.  He claimed that on the second test, which he stated was identical to the first, that he was instructed to press a button in the event that he "ever so slightly thought [he] heard something."  He claimed that the February 2010 VA examiner wanted to see if the results could be "lowered," and that in light of these instructions he believed that he pressed the button at times during testing when he did not hear any sound at all.  The Board notes that the February 2010 VA examination's diagnosis section specifically noted that "audio test #1" was used by the VA examiner to render her opinions.  As such, the Board finds that the February 2010 VA examination is sufficient for rating purposes.  

A May 2015 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  The May 2015 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
65
75
LEFT
40
50
55
70
75

The Veteran's average puretone threshold for the right ear was 63 decibels with a word recognition score of 88 percent.  His average puretone threshold for the left ear was 63 decibels with a word recognition score of 86 percent.  

Applying 38 C.F.R. § 4.85, Table VI to May 2015 VA audiology data: the Veteran's right ear hearing loss is a Level III impairment, and the left ear hearing loss is a Level III impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the February 2010 audiogram examination findings, a noncompensable rating is derived.

In the March 2010 VA examination, the Veteran reported that he had difficulty hearing over the telephone, and that he would guess at words that he heard in conversation and while watching television.  He stated he felt like he had to watch the speaker's face as an aid to understand what was said.  In the May 2015 VA examination, the Veteran noted that his hearing loss "severely slowed him down," and that he read lips.  The Veteran's lay testimony is credible evidence and competent to describe his difficulty hearing and the effect of his hearing while speaking to others, using the telephone, and watching television, and the Board has taken the functional effects of this disability into consideration.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board understands the Veteran's belief that the severity of his hearing loss should warrant a compensable disability rating and the Board recognizes the frustration caused by the described difficulties.  However, schedular disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board must rely upon specialized audiometric evaluations to assess the medical severity of the Veteran's hearing loss.  

None of the other pertinent medical evidence of record presents findings significantly contrary to those in the most detailed evidence discussed above featuring specialized audiometric measurements of the Veteran's hearing acuity.  Nor does any other evidence of record otherwise probatively indicate that the criteria for an increase of the disability rating for hearing loss during the appeal period.  This case presents the Board with a situation in which all of the probative competent audiological evidence shows audiometric data that fails to meet the quantitative criteria for a compensable disability rating.  The audiometric reports of record reflect the testing and reporting of trained audiology professionals who are competent to prepare such reports.  The Board notes that there is no indication that the audiometric reports of record are anything but reliable.  

The Board finds that the audiometric reports discussed above are highly probative evidence in evaluating the severity of the Veteran's hearing loss.  The February 2010 and May 2015 VA examination reports discussed above are not contradicted by any other probative evidence (no other evidence of record shows audiometric findings meeting the criteria to allow rating for hearing loss).  Thus, the Board finds the VA examination reports to be persuasive in showing that the Veteran's hearing loss has not met the criteria for a compensable rating during the appeal period.  As such, a compensable rating for bilateral hearing loss is not warranted. 

III.   Additional considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran has not expressly claimed that his service-connected bilateral hearing rendered him unemployable.  The February 2010 VA examiner noted that the Veteran's bilateral hearing disability's effect on his occupation was that he had difficulty hearing.  The May 2015 examiner noted that the Veteran's reported impairments to his ability to work included "severely slowing him down" and having to read lips when possible.  The Board notes that while the Veteran reported that he had difficulty hearing people and attempting to read lips when possible, the Veteran has never claimed that, and otherwise the record does not show, his bilateral hearing loss has led to unemployability.  Therefore, the Board finds the matter of entitlement to a total rating based upon individual unemployability is not raised in the context of this claim. 


ORDER

A compensable rating for bilateral hearing loss is not warranted.


REMAND

The Veteran was provided a VA examination for gout of the right foot in February 2010 and June 2015.  The February 2010 VA examiner concluded that the Veteran's right foot showed no acute objective finding of residual functional limitation of gout, but did not make a finding of whether the Veteran's gout was currently an active problem.  The June 2015 VA examiner, after reviewing the Veteran's relevant history and the evidence of record and administering a thorough clinical evaluation, rendered a diagnosis of gout.  The VA examiner tested for and reported findings for criteria under Diagnostic Code 5002 for both active process and chronic residuals, but made no distinction between the aspects of the Veteran's gout that were an active process versus those that were a chronic residual.  Diagnostic Code 5002's rating criteria considers ratings under active process and chronic residuals separately. See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  Additionally, the ratings for active process and chronic residuals cannot be combined to rate limitation of motion. Id.  As the question of how and when the Veteran's gout manifested as either an active process or as a chronic residual throughout the period on appeal is vital to accurately evaluate the Veteran's claim, the Board finds that a reexamination and supplemental medical opinion are necessary.  

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  Given the deficiency identified above, however, a final Board decision at this juncture would be based upon an inadequate record.  Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide names and addresses of all medical care providers who treated his gout of the right foot since leaving service, and provide him with the opportunity to submit additional records in support of his claim of service connection.
 
2. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file.
  
3. Please arrange for a VA examiner to examine the Veteran to evaluate his service-connected gout of the right foot.  The examiner is requested to describe all pertinent manifestations and symptomatology of this disability.  In particular, the examiner is asked to provide the following specific information following review of the claims file: 

a. During the period from July 2008 until through June 2015, did the Veteran experience "an active process" of gout of the right foot?  If so, without resorting to speculation, over what period(s) of time was an active process present, approximately (month and year, if possible)?
b. During the period from July 2008 until through June 2015, did the Veteran experience "chronic residuals" of gout of the right foot?  If so, without resorting to speculation, over what period(s) of time was each chronic residual present, approximately (month and year, if possible)?

Based upon the examination itself, the following information is requested: 

c. The examiner is requested to provide all pertinent orthopedic symptomatology of the service-connected gout; and
d. Please test the Veteran's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  Please note if and when during testing the Veteran experiences symptoms of pain.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, it should be clearly explained as to why; and 
e. Please describe in detail the functional limitations caused by the gout disability as it may relate to the Veteran's ability to function in a work setting and to perform work tasks.

In addressing the above questions, to the extent possible, the opinion giver must distinguish between manifestations of the Veteran's gout and symptoms of his service-connected diabetes mellitus during this time period (from June 2008 through June 2015).

The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


